Gardner, Presiding Judge.
This case is here assigning error on the denial of the motion for a new trial based on the general grounds only. We will dispense with discussing cases which go to conviction where non-tax-paid whisky or intoxicating liquor was found on premises owned by a defendant. In the instant case there is no allegation that 'the whisky was found on premises owned or controlled by the defendant. The defendant was positively identified as being the person who was seen by a witness cross a field with a sack in his hand, and bury the sack at a certain place; later the defendant came back and uncovered the sack and removed a bottle from it, taking the bottle to two men waiting in the yard of one Annie Mae Taylor; that the witness picked up the bottle which had been thrown to the ground 'after the whisky had been consumed by the two men and found that the bottle smelled like whisky and “had the odor of -non-tax-paid whisky.” The same witness testified that he then went to the place where the defendant had been observed digging and uncovered three pints and five one-half pints of whisky, none of which *810bore the required revenue stamps. This evidence is sufficient to warrant conviction for possessing non-tax-paid whisky. See Williams v. State, 81 Ga. App. 748 (59 S. E. 2d 743) and Eberhart v. State, 88 Ga. App. 501 (76 S. E. 2d 832). In the instant case there was sufficient evidence that the non-tax-paid whisky was illegally in the possession of the defendant. The trial court resolved the case against the defendant and this court is of the ■opinion that the trial court did not err in the judgment rendered.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.